UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1205



NIKHIL DESAI,

                                              Plaintiff - Appellant,

          versus


DISTRICT OF COLUMBIA; SUPERIOR COURT OF THE
DISTRICT OF COLUMBIA; PAUL E. WEBBER; CURTIS
VON KANN; SCHANTA JONES, United States Deputy
Marshal; TODD DILLARD, United States Marshal
Service,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1686-A)


Submitted:   December 15, 1998            Decided:   January 11, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nikhil Desai, Appellant Pro Se.    Richard Parker, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nikhil Desai appeals the district court’s order dismissing his

complaint brought under 42 U.S.C.A. § 1983 (West Supp. 1998) and 42

U.S.C. § 1985 (1994) and denying Desai’s motion to amend the com-

plaint to allow suit against two U.S. Marshals in their individual

capacities.    We have reviewed the record and the district court’s

opinion and find no reversible error.   The district court properly

found that an amendment to the complaint would be futile because

the statute of limitations, under both Virginia and District of

Columbia law, would bar Desai’s claims against U.S. Marshals Jones

and Dillard.     The court also properly found that District of

Columbia Judges Webber and von Kann are absolutely immune from suit

for damages arising out of their judicial actions.   To the extent

that Desai seeks injunctive and declaratory relief, the district

court properly dismissed Desai’s claim because lower federal courts

lack jurisdiction to review District of Columbia court proceedings.

See 28 U.S.C. § 1257 (1994); District of Columbia Court of Appeals

v. Feldman, 460 U.S. 462, 482 (1983).   Accordingly, we affirm.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                                  2